USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK Hone

DATE FILED: 5-73-2/

UNITED STATES OF AMERICA

 

-against- ORDER
84-CR-881
Anthony Aiello : Docket #
Andrew L. Carter, Jr. DISTRICT JUDGE:

r

 

Judge's Name

The C.J.A. attorney assigned to receive cases on this day,

Anthony Strazza is hereby ordered to assume

 

representation of the defendant in the above captioned

matter, NUNC-PRO~TUNC

SO ORDERED.

Andie J Cm g

UNITED STATES DISTRICT JUDGE

Dated: New York, New York
5/12/21

 
